Citation Nr: 1505672	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  13-06 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for diabetes mellitus, to include as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Non-Commissioned Officers Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from August 1969 to August 1971, with service in Vietnam from October 1970 to August 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO).  In January 2014, a videoconference hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record.  

In a March 2013 VA Form 9, the Veteran disagreed with denials of service connection for B-cell leukemia, hyperlipidemia, drug abuse, osteoporosis, hypertension, and lichen simplex.  His disagreement with the April 2011 rating decision which denied service connection for B-cell leukemia was untimely, as it was received more than a year following notice of that denial.  His disagreement with denials of service connection for hyperlipidemia, drug abuse, osteoporosis, hypertension, and lichen simplex was followed by issuance of a July 2013 statement of the case (SOC) addressing those issues.  However, he did not thereafter perfect an appeal of those issues by filing a substantive appeal.  Consequently, those matters are not before the Board.  

At the January 2014 hearing, the Veteran raised new claims to reopen claims of service connection for hyperlipidemia, drug abuse, osteoporosis, hypertension, and lichen simplex.  The new claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ), and the Board does not have jurisdiction over them.  They are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  


FINDINGS OF FACT

1. An unappealed February 2005 rating decision denied the Veteran service connection for diabetes mellitus based essentially on a finding that such disability was not shown.  

2. Evidence received since the February 2005 rating decision does not tend to show that the Veteran has diabetes mellitus; does not relate to an unestablished fact necessary to substantiate the claim of service connection for diabetes mellitus; and does not raise a reasonable possibility of substantiating such claim.  


CONCLUSION OF LAW

New and material evidence has not been received, and the claim of service connection for diabetes mellitus may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  In a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information is (1) necessary to reopen the claim; (2) necessary to substantiate each element of the underlying service connection claim; and (3) specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  By correspondence in February 2011, VA provided the Veteran Kent compliant notice.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing to fulfill two duties to comply with the regulation:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the January 2014 hearing, the undersigned discussed the evidence necessary to reopen the claim (i.e., evidence of a current diagnosis of diabetes mellitus) and identified evidence that could be submitted (i.e., records showing treatment or diagnosis of diabetes).  The Veteran was assisted at the hearing by his representative.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  VA has not provided the Veteran an examination in connection with this claim.  38 U.S.C.A. § 5103A(d).  The Board observes that in a claim to reopen VA's duty to assist by arranging for an examination or securing a medical opinion is not triggered unless the claim is in fact reopened.  38 C.F.R. § 3.159(c)(4)(iii); see Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1342-43 (Fed. Cir. 2003).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Generally, an unappealed rating decision is final based on the evidence of record at the time of the decision, and may not be reopened or allowed based on such evidence.  38 U.S.C.A. § 7105.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).  The requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The Veteran filed an original claim of service connection for diabetes mellitus in August 2004, which was denied by a February 2005 rating decision based on a finding that there was no evidence of a current diagnosis of such disability.  He was notified of the decision by letter in February 2005.  He did not appeal the denial, or submit evidence within the following year.  Consequently, the February 2005 decision is final.  38 U.S.C.A. § 7105.  

Evidence of record at the time of the February 2005 rating decision included the Veteran's STRs and a VA treatment problem list, which are silent for any complaints, treatment, findings, or diagnosis related to diabetes.  The evidence of record also showed the Veteran's statements alleging that he had diabetes.  

Evidence received since the February 2005 rating decision includes statements from the Veteran alleging that he was exposed to Agent Orange in service; VA treatment records which are silent for any complaints, treatment, findings, or diagnosis related to diabetes mellitus; and the Veteran's January 2014 hearing testimony, indicating that he has not [emphasis added] received a diagnosis of diabetes.  

As the Veteran's claim of service connection for diabetes mellitus was previously denied based on a finding that such disability was not shown, for evidence received since to be new and material it would have to relate to this unestablished fact; i.e., it would have to tend to show that the Veteran indeed has diabetes.  None of the evidence received since February 2005 tends to do so.  The record does not reflect (nor does the Veteran allege) that he has a diagnosis of diabetes.  In fact, at the hearing before the undersigned he specifically denied having a diagnosis of diabetes.  Consequently, the Board finds that no evidence added to the record since February 2005 provides new information that relates positively to an unestablished fact necessary to substantiate the claim of service connection for diabetes mellitus.  Therefore, the newly submitted evidence is not new and material, and the claim of service connection for diabetes mellitus may not be reopened.  


ORDER

The appeal to reopen a claim of service connection for diabetes mellitus, to include as due to exposure to herbicide, is denied.  


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


